DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,535,989 B2 (hereinafter “Patent 989”) in view of Jiang et al. (US 2007/0132089 A1; hereinafter “Jiang”).
Regarding Claim 1, Patent 989 teaches a process of forming a microelectronic package, comprising: disposing a plurality of semiconductive dice [dies] onto a backing plate, wherein each of the plurality of semiconductive dice includes a backside surface and terminals disposed on an active surface thereof; embedding the plurality of semiconductive dice into an encapsulation mass to obscure the terminals; removing a portion of the encapsulation mass to expose the terminals and to form a terminal-exposing surface; forming at least one dielectric layer and at least one metallization (forming a bumpless build-up layer (BBUL) in Patent 989  at least one dielectric layer and at least one metallization”) over the terminals and terminal-exposing surface to electrically connect the plurality of semiconductor dies; and removing the backing plate to expose at least one backside surface (See Patent 989, claim 9, which depends from claim 1).
While Patent 989 does not explicitly disclose specific die type for the plurality of semiconductive dies, it is well known in the art to utilize readily available die types, including the claimed processor die and the memory die for the plurality of semiconductive dies in order to obtain the desired characteristics for the microelectronic package.  This is evidenced by Jiang teaching a microelectronic package, comprising: a plurality of semiconductive dice (110) comprising a processor die and a memory die (fig. 2A & paragraph 21).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Patent 989 with that of Jiang in order to obtain the desired characteristics for the microelectronic package.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,969,140 B2 (hereinafter “Patent 140”) in view of Jiang.
Regarding Claim 1, Patent 140 teaches a process of forming a microelectronic package, comprising: disposing a plurality of semiconductive dice [dies] onto a backing plate, wherein each of the plurality of semiconductive dice includes a backside surface and terminals disposed on an active surface thereof; embedding the plurality of semiconductive dice into an encapsulation mass to obscure the terminals; removing a portion of the encapsulation mass to expose the terminals and to form a terminal-exposing surface; forming at least one dielectric at least one dielectric layer and at least one metallization”) over the terminals and terminal-exposing surface to electrically connect the plurality of semiconductor dies; and removing the backing plate to expose at least one backside surface (See Patent 140, claim 1).
While Patent 140 does not explicitly disclose specific die type for the plurality of semiconductive dies, it is well known in the art to utilize readily available die types, including the claimed processor die and the memory die for the plurality of semiconductive dies in order to obtain the desired characteristics for the microelectronic package.  This is evidenced by Jiang teaching a microelectronic package, comprising: a plurality of semiconductive dies (110) comprising a processor die and a memory die (fig. 2A & paragraph 21).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Patent 140 with that of Jiang in order to obtain the desired characteristics for the microelectronic package.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onodera et al. (US 2009/0072394 A1; hereinafter “Onodera”) in view of Kapusta et al. (US 2011/0156261 A1; hereinafter “Kapusta”).
Regarding Claim 1, referring to Figs. 4-7B and related text, Onodera teaches a process of forming a microelectronic package, comprising: disposing a first die (one of 10) and a second die (the other one of 10) onto a backing plate (20), wherein each of the first die and second die includes a backside surface and terminals disposed on an active surface thereof (each of the one of 10 and the other one of 10 includes a backside surface and 12) (fig. 5C & paragraphs 34-37); embedding the first die and the second die into an encapsulation mass (14) to obscure the terminals (fig. 5D & paragraph 38); removing a portion of the encapsulation mass to expose the terminals and to form a terminal-exposing surface (fig. 5E & paragraphs 40-41); forming at least one dielectric layer (24) and at least one metallization (16) over the terminals and terminal-exposing surface to electrically connect the first die and the second die (figs. 6A-6C & paragraphs 43-45); and removing the backing plate to expose at least one backside surface (fig. 7A & paragraphs 46-47).
While Onodera does not explicitly disclose specific die type for the first die and the second die, it is well known in the art to utilize readily available die types, including the claimed processor die and the memory die, for the first die and the second die in order to obtain the desired characteristics for the microelectronic package.  This is evidenced by Kapusta teaching a microelectronic package, comprising: a processor die as a first die (14 formed as a processing die) and a memory die as a second die (16 formed as a memory die) (fig. 1 & paragraphs 17-18).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Onodera with that of Kapusta in order to obtain the desired characteristics for the microelectronic package.  

Regarding Claim 8, Onodera teaches wherein removing a portion of the encapsulation mass to expose the terminals and to form a terminal-exposing surface, results in a terminal-a flatness with less than 10 micrometer Z- direction deviation across a width of 4 millimeter”), it would have been obvious to one of ordinary skill in the art to adjust the flatness during Onodera’s grinding process as described in paragraphs 40-41 to a desired flatness, including the claimed flatness, in order to process subsequent layers such as the redistribution layer 12 without affecting yield ratio of the semiconductor device or manufacturing cost as discussed in Onodera’s paragraphs 40-41.  Furthermore, it has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.
Regarding Claim 9, Onodera teaches wherein forming the at least one dielectric and at least one metallization over the terminals, couples the processor die and memory die, and wherein electrical connections for one of the processor die and the memory die, are taller than for the other of the processor die and memory die (fig. 6C, it is noted that “at least one metallization” in claim 9 is considered as 12 coupled to one of 10 and 18 coupled to the other one of 10, wherein 18 is taller than 12).
Regarding Claim 10, Onodera teaches wherein disposing the processor die and the memory die includes disposing two dice that are substantially identical in form factor (fig. 5C).

Response to Arguments
Applicant's arguments with respect to amended claim 1 filed on 11/19/2020 have been fully considered but they are not persuasive.  
Applicant argues that Onodera does not show “forming at least one dielectric layer and at least one metallization over the terminals and terminal-exposing surface to electrically connect the processor die and the memory die” as amended in claim 1 (Remarks, pages 1-2).  However, this is not found persuasive for the following reasons:  
First, if the Applicant is arguing that the processor die and the memory die are electrically connected together by at least one metallization, it is noted that the features upon which applicant relies (i.e., “the processor die is electrically connected with the memory die by at least one metallization”) are not recited in claim 1.  
Second, if the Applicant is arguing that the at least one metallization electrically connect the processor die and the memory die as claimed, Onodera teaches the redistribution layer 16 electrically coupling the bumps electrode 12 of one of the semiconductor chip 10 and the bumps electrode 12 of the other one of the semiconductor chip 10 as shown in figs. 6A-6C and described in paragraphs 43-45 including, but not limied to, “the redistribtion layer 16 on the upper face of the molding portion 14 so as to be electrically coupled to the bump electrode 12”.  Accordingly, with Kapusta’s reference teaching the processor die and the memory die as discussed above, the combined teaching of Onodera and Kapusta teaches the claimed limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL WHALEN/Primary Examiner, Art Unit 2829